Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, a resident of the city of Elgin, Illinois, aged 24 years, was an employee of the State Highway Department on the 29th day of October, 1923, and for several years prior thereto, and while on said day he was engaged in his occupation as a truck driver in the reconstruction of the Higgins road in Cook county, Illinois, when he was injured, another truck striking his truck, breaking both bones in his left leg. There appears to be no contention but that the claimant was in the employ of the State while he was operating his truck and received his injury in the course of his employment. He makes a claim including medical and hospital aid of $412.00. The Department of Public Works and Buildings in a letter to the Attorney General concedes that claimant is justly entitled to the claim of $412.00. This court is of the opinion that the claim is reasonable and just and therefore this court recommends that claimant be allowed payment of $412.00.